This is a petition for a rehearing. With the exception of
certain inaccuracies in the decision to which we shall hereafter
refer, none of the grounds alleged do more than categorically
criticize the decision as erroneous assumptions of law and fact,
inadvertent disregard of substantive or statutory law and
incorrect application of, or the failure to apply, certain aids
to statutory construction. Nothing constructive is advanced
further than was heretofore presented in the briefs. The court is
not conscious of any mistake of law or fact in reaching its
conclusion. Nor has the court overlooked or failed to consider
any point by reason of which its decision would be changed. None
of the members of the court entertain any doubt of the
correctness of the conclusions reached nor desire further
argument on any of the points involved.
  The inaccuracies to which we referred are the failure of the
court in its observation of the use of the word "interest" in the
moneylenders' Act to include section 5
 *Page 686 
of the Act and incorrect computations of interest at the rate of
one per cent per month upon the actual amount borrowed. In the
first instance the use of the word "interest" in section 5 of the
Act carries no greater significance than its use in sections 2 or
4 of the Act or both. In the latter instances the errors are
merely clerical and may and should be corrected by the clerk upon
the original decision as filed. The word "month" in both sections
7053 and 7064, R.L. 1935, was generally conceded to mean a
calendar month and that interest "at the rate of one per centum
per month" should be computed accordingly. It was so computed in
the decision. In any event neither of the inaccuracies referred
to affects the results.
  The motion for a rehearing is denied.